MEMORANDUM **
Samuel Camarillo-Tello appeals the sentence imposed by the district court following his guilty plea to illegal reentry after deportation, in violation of 8 U.S.C. § 1326. He disputes the district court’s decision to make a two-level downward departure under U.S.S.G. § 5K2.0, rather than a four-level departure as recommended by the Government. However, we lack jurisdiction to review the extent of the district court’s downward departure. See United States v. Riggins, 40 F.3d 1055, 1058 (9th Cir.1994); United States v. Dickey, 924 F.2d 836, 838 (9th Cir.1991); United States v. Vizcarra-Angulo, 904 F.2d 22, 23 (9th Cir.1990). We, therefore, dismiss Camarillo-Tello’s appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.